                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Liubov Skibo et al,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             5:13-cv-00110-KDB-DSC
                                      )
                  vs.                 )
                                      )
       Greer Laboratories, Inc.,      )
                                      )
              Defendant,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 22, 2019 Order.

                                               August 22, 2019
